Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-8 pertains to group I drawn to a semiconductor device              for continuing prosecution  without traverse in the communication with the Office on 05/23/2022  is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2,4,6-7   are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nishido et al. (US Patent Application Publication US 2013/0048967) thereafter Nishido 967 ( of record document #1 of the US Patent Application Publication in Applicant IDS filed on 01/26/2022.
With regard to claim 1, Nishido 967 discloses ( the abstract, Fig 1A-1B, Fig 2A,2B) 
A display device, comprising a display panel ( Fig 2B, display panel , para [0067]) and an encapsulation cover disposed on the display panel, (Fig 2B, encapsulation cover 806, para [0068]) wherein an outer border sealant and an inner border sealant are disposed between an encapsulation area of the encapsulation cover and the display panel; (Fig 2B outer sealant 805b ( para [0070] , inner sealant 805a, para [0070}) and wherein the inner border sealant is disposed on an inner side of the outer border sealant and is spaced apart from the outer border sealant..(Shown in Fig 2B)  
With regard to claim 2, 4, 6, 7 ,   Nishido 967 discloses ( the abstract, Fig 1A-1B, Fig 2A,2B) a  display, wherein the inner side of the inner border sealant is provided with a filler.(Fig 2B, filler 815, para [0084})
Or wherein a desiccant is further disposed between the outer border sealant and the inner border sealant.( para 0084]).
Or, wherein the outer border sealant is disposed spaced apart from the desiccant.(shown in Fig 2B) 
Or, wherein the desiccant is disposed spaced apart from the inner border sealant .(Shown in Fig 2B) 

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 3, 5, 8  are  rejected under 35 U.S.C. 103 as being unpatentable over- 

Nishido et al. (US Patent Application Publication US 2013/0048967) thereafter Nishido 967
	With regard to claim 3, claim 3  is obvious over Nishido 967 because the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) .
	With regard to claim 5 is obvious over Nishido 967 because the getter using in  desiccant ( drying agent , Nishido para [0084] )  is a common knowledge for a person skilled in the art. Also note that 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
	With regard to claim 8, as set forth in the rejection in claim 1 , Nishido 967 discloses all the invention wherein the display panel comprises an organic light-emitting diode display panel
and wherein the organic light-emitting diode device layer is provided with a water blocking layer thereon.
	Not disclosed in Nishido 967 are the limitation wherein the organic light-emitting diode display panel comprises a thin film transistor array substrate and an organic light-emitting diode device layer disposed on the thin film transistor array substrate
These limitations, again are considered obvious because it is a common knowledge for a person skilled in the art at the time the invention was made as evidence by the disclosure by Sung et al. (US Patent Application Us 2008/0239637) ( also of record document #2 in Applicant IDS filed on 1/26/2022) 

6	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

9.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                            /THINH T NGUYEN/                                                            Primary Examiner, Art Unit 2897